in this court in compliance with NRAP 21. Because we lack jurisdiction,

                we

                               ORDER this appeal DISMISSED.'




                P‘arraguirre                             Cherry

                cc: Hon. Jerome Polaha, District Judge
                     Law Offices of Curtis B. Coulter
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                     "The Honorable James H. Hardesty, Justice, voluntarily recused
                himself from participating in this appeal.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A